Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dohm Chankong (Reg. # 70,524) on 9/8/2022.

The application has been amended as follows: 

(Currently Amended) A method comprising:
determining, by a management server, a configuration setting corresponding to a device component associated with a remote client device;
receiving, by the management server and from an administrator device, a dynamic configuration value for the configuration setting via a configuration management service at the management server;
generating, by the management server, configuration information including a mapping of the configuration setting to the dynamic configuration value; 
receiving, by the management server, a configuration information request including an identifier associated with the remote client device; 
sending, by the management server, the configuration information to the administrator device, wherein the configuration information is configured to be provided to the remote client device by the administrator device; and
receiving, from the administrator device via the configuration management service, a configuration variable assignment including a variable identifier and a variable value, wherein the dynamic configuration value includes the variable value.

(Cancelled)

(Original) The method of claim 1, wherein the dynamic configuration value configures the remote client device to:
disable or limit a physical interface of the remote client device based upon a connectivity of the remote client device to a device peripheral; or
disable or limit an application installed on the remote client device based upon the connectivity of the remote client device to the device peripheral.

(Original) The method of claim 1, wherein the dynamic configuration value includes a script executable by an operating system or application of the remote client device.

(Original) The method of claim 1, wherein generating the configuration information comprises:
determining an expected type of the configuration setting; and
validating the dynamic configuration value based on the expected type.

(Previously Presented) The method of claim 1, wherein sending the configuration information to the administrator device comprises:
generating a readable identifier based on the configuration information; and
sending the readable identifier to the administrator device associated with an administrator of the remote client device.

(Original) The method of claim 1, wherein the device component is an application, and determining the configuration setting corresponding to the device component comprises:
identifying the configuration setting in metadata associated with an installation package associated with the application.  

(Original) The method of claim 1, wherein determining the configuration setting corresponding to the device component comprises:
identifying that the configuration setting is associated with other remote client devices including the device component.   

(Original) The method of claim 1, wherein the device component includes at least one of an operating system, an application, or a peripheral device.

(Original) The method of claim 1, wherein the configuration setting includes at least one of authorized content, authorized applications, application settings, authorized peripheral devices, permitted device operations, usage restrictions, brightness settings, contrast settings, screen resolution, speaker activation, volume control, reboot information, shutdown information, user-defined settings, or network configuration. 

(Currently Amended) A client device comprising:
a touch-sensitive display; 
a memory including a client device identifier; and
one or more processors and/or circuits coupled to the touch-sensitive display and the memory and configured to:
send, to a remote configuration service at a management server, a configuration information request including the client device identifier; 
receive, from an administrator device, a readable identifier responsive to sending the configuration information request;
determine, based on the readable identifier, configuration information including mapping of a configuration setting to a dynamic configuration value, the configuration setting corresponding to a client device component, wherein the dynamic configuration value includes a script executable by an operating system or application of the client device; 
determine, responsive to an event at the client device, a configuration value for the configuration setting based upon the dynamic configuration value; 
set, at the client device and without user input at the client device, a local instance of the configuration setting to the configuration value.

(Previously Presented)	The client device of claim 11, wherein the client device component includes at least one of an operating system, an application, or a peripheral device and the event at the client device comprises a device peripheral connected to the client device or disconnected from the client device.

(Original) The client device of claim 11, wherein the configuration setting includes at least one of authorized content, authorized applications, application settings, authorized peripheral devices, permitted device operations, usage restrictions, brightness settings, contrast settings, screen resolution, speaker activation, volume control, reboot information, shutdown information, user-defined settings, or network configuration. 

(Cancelled)

(Original) The client device of claim 11, wherein to determine the configuration value, the one or more processors and/or circuits are further configured to:
execute the script within a secure container environment to determine a script return value; and
determine the configuration value based upon the script return value.

(Original) The client device of claim 11, wherein the one or more processors and/or circuits are further configured to:
receive a configuration variable assignment including a variable identifier and a variable value, wherein the dynamic configuration value includes the variable value.

(Original) The client device of claim 16, wherein the configuration setting is a uniform resource locator, and the one or more processors and/or circuits are further configured to receive content from a content server corresponding to the dynamic configuration value. 

(Currently Amended)	A method for configuring a device comprising:
sending, to a remote configuration service at a management server, a configuration information request including the client device identifier
receiving, from an administrator device, a readable identifier responsive to sending the configuration information request; 
determining, based on the readable identifier, configuration information including a mapping of a configuration setting to a dynamic configuration value, the configuration setting corresponding to a device peripheral of a client device, wherein the dynamic configuration value includes a script executable by an operating system or application of the client device; 
determining a first configuration value for the configuration setting based upon the dynamic configuration value and a status of the device peripheral;
setting, at the client device and without user input at the client device, a local instance of the configuration setting to the first configuration value;
monitoring the device component via a management application of the client device;
determining, by the management application, a change to the status of the device peripheral of the client device, wherein the change to the status comprises the device peripheral being disconnected from the client device;
determining a second configuration value for the configuration setting based upon the change to the status of the device component; and
updating the local instance of the configuration setting to the second configuration value.

(Previously Presented) The method of claim 18, further comprising a camera device, and wherein receiving the readable identifier comprises:
capturing, from a mobile device, the readable identifier via the camera device; and
identifying the configuration setting and the dynamic configuration value based on the readable identifier.

(Previously Presented) The method of claim 18, further comprising a personal area network (PAN) device, and wherein receiving the readable identifier comprises:
establishing a PAN with the administrator device;
receiving, from the administrator device, the readable identifier via the PAN.

(Original) The method of claim 18, wherein monitoring the device component comprises:
receiving status information associated with the device component from a remote device; and
determining that the device component is inaccessible via the status information.

(Original) The method of claim 18, wherein updating the local instance of the configuration setting comprises:
enabling, limiting, or disabling a device interface of the client device based upon connectivity of the client device to a device peripheral; or
enabling, limiting, or disabling an application installed on the client device based upon connectivity of the client device to a device peripheral.

Allowable Subject Matter
Claims 1, 3-13, 15-22 respectively are  allowed and renumbered as claims 1, 2-12, 13-20 respectively.
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “determining, by a management server, a configuration setting corresponding to a device component associated with a remote client device; receiving, by the management server and from an administrator device, a dynamic configuration value for the configuration setting via a configuration management service at the management server; generating, by the management server, configuration information including a mapping of the configuration setting to the dynamic configuration value; receiving, by the management server, a configuration information request including an identifier associated with the remote client device; sending, by the management server, the configuration information to the administrator device, wherein the configuration information is configured to be provided to the remote client device by the administrator device; and receiving, from the administrator device via the configuration management service, a configuration variable assignment including a variable identifier and a variable value, wherein the dynamic configuration value includes the variable value.”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453